                                                                                                                        FILED
AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT Co                                           Rt;LERK us 01sTR1cTcouRr
                                             SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN DISTR1CT F CALIFORNIA
                                                                                                             BY                       DEPUTY
               UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                   v.                                        (For Offenses Committed On or After November I, 1987)
       DIANA KARINA SAMANIEGO-ANGUIANO
                                                                                Case Number:          18CR3729-DMS

                                                                             Robert Schlein CJA
                                                                             Defendant's Attorney
REGISTRATION NO.                   77319298
 D -
THE DEFENDANT:
[:gj pleaded guilty to count(s)          1 of the Information
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
Title & Section                      Nature of Offense                                                                       Number(s)
8 USC 1324(a)(2)(B)(iii)             BRINGING IN ALIEN WITHOUT PRESENTATION AND                                                 1
and 18 USC 2                         AIDING AND ABETTING




    The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count( s)
D Count(s)                                                                        dismissed on the motion of the United States.

[:gJ   Assessment : $100.00 ordered waived


       JVTA Assessment*: $
D
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
[:gj   No fine                  D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             December 19. 201 8
                                                                             Date of Imposition of Sentence



                                                                             HON.DANA . ABRAW
                                                                             UNITED STATES DISTRICT JUDGE




                                                                                                                           18CR3729-DMS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                DIANA KARINA SAMANIEGO-ANGUIANO                                          Judgment - Page 2 of 2
CASE NUMBER:              18CR3729-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED (140 Days).




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

D      The defendant shall surrender to the United States Marshal for this district:

       D    at - - - - - - - - - A.M.                         on - - - - - - - - - - - - - - - - - - -
       D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
      Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on
                                                                        to --------------~
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      18CR3729-DMS
